Exhibit 10.67

CYTOKINETICS, INCORPORATED

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the “Agreement”) is made and entered into
by and between Michael Rabson, Ph.D. (“Executive”) and Cytokinetics,
Incorporated, a Delaware Corporation (the “Company”), effective as of March 31,
2008 (the “Effective Date”).

RECITALS

WHEREAS: It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control. The
Board of Directors of the Company (the “Board”) recognizes that such
consideration can be a distraction to Executive and can cause Executive to
consider alternative employment opportunities. The Board has determined that it
is in the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication and objectivity of Executive,
notwithstanding the possibility, threat or occurrence of a Change of Control of
the Company.

WHEREAS: The Board believes that it is in the best interests of the Company and
its stockholders to provide Executive with an incentive to continue his or her
employment and to motivate Executive to maximize the value of the Company upon a
Change of Control for the benefit of its stockholders.

WHEREAS: The Board believes that it is in the best interests of the Company to
provide Executive with certain severance benefits upon Executive’s termination
of employment following a Change of Control. These benefits will provide
Executive with enhanced financial security and incentive and encouragement to
remain with the Company notwithstanding the possibility of a Change of Control.

WHEREAS: Certain capitalized terms used in the Agreement are defined in
Section 11 below.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

1. Term of Agreement. This Agreement will terminate upon the date that all of
the obligations of the parties hereto with respect to this Agreement have been
satisfied.

2. At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and will continue to be at-will, as defined under applicable law.
If Executive’s employment terminates for any reason, including (without
limitation) any termination prior to a Change of Control, Executive will not be
entitled to any payments, benefits, damages, awards or compensation other than
as provided by this Agreement or by law.

3.

1

Duties and Scope of Employment.

(a) Positions and Duties. As of the Effective Date, Executive will serve as
Senior Vice President, Business Development & Legal Affairs and General Counsel
of the Company. Executive will render such business and professional services in
the performance of his duties, consistent with Executive’s position within the
Company, as will reasonably be assigned to him by the Board.

(b) Obligations. During such time as the Executive is employed by the Company,
Executive will perform his duties faithfully and to the best of his ability and
will devote his full business efforts and time to the Company. During such time
as the Executive is employed by the Company, Executive agrees not to actively
engage in any other employment, occupation or consulting activity for any
material direct or indirect remuneration without the prior approval of the
Board.

4. Compensation.

(a) Base Salary. During such time as the Executive is employed by the Company,
the Company will pay Executive an annual salary as determined in the discretion
of the Board or any committee thereof. The base salary will be paid periodically
in accordance with the Company’s normal payroll practices and will be subject to
the usual, required withholding. Executive’s salary will be subject to review
and adjustments will be made based upon the Company’s normal performance review
practices.

(b) Performance Bonus. Executive will be eligible to receive an annual bonus and
other bonuses, less applicable withholding taxes, as determined by the Board or
any committee thereof in the Board’s or such committee’s sole discretion.

(c) Equity Compensation. Executive will be eligible to receive stock option
grants, and other equity compensation awards, as determined by the Board or any
committee thereof in the Board’s or such committee’s sole discretion.

5. Employee Benefits. During the time that Executive is an employee of the
Company, Executive will be entitled to participate in the Benefit Plans
currently and hereafter maintained by the Company of general applicability to
other senior executives of the Company, subject to any eligibility or other
terms of such Benefit Plans. The Company reserves the right to cancel or change
the Benefit Plans it offers to its employees at any time.

6. Vacation. Executive will be entitled to vacation in accordance with the
Company’s vacation policy, with the timing and duration of specific vacations
mutually and reasonably agreed to by the parties hereto.

7. Expenses. The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in the furtherance of or
in connection with the performance of Executive’s duties as an employee of the
Company, in accordance with the Company’s expense reimbursement policy as in
effect from time to time.

8.

2

Severance Benefits.

(a) Involuntary Termination Following a Change of Control. If within eighteen
(18) months following a Change of Control (X)(i) Executive terminates his or her
employment with the Company (or any parent or subsidiary of the Company) for
Good Reason or (ii) the Company (or any parent or subsidiary of the Company)
terminates Executive’s employment for other than Cause, and (Y) Executive signs
and does not revoke a standard release of claims with the Company in a form
reasonably acceptable to the Company, then Executive will receive the following
severance from the Company:

(i) Severance Payment. Executive will be entitled to (i) receive continuing
payments of severance pay (less applicable withholding taxes) at a rate equal to
Executive’s base salary rate, as then in effect, for a period of eighteen
(18) months from the date of such termination, to be paid periodically in
accordance with the Company’s normal payroll policies; and (B) a lump-sum
payment equal to 100% of Executive’s target annual bonus as of the date of such
termination.

(ii) Equity Awards. All of Executive’s then-outstanding equity awards,
including, without limitation, stock options and restricted stock awards, will
immediately vest and, if applicable, become exercisable, as to 100% of such
award.

(iii) Continued Employee Benefits. Executive will receive Company-paid coverage
for Executive and Executive’s eligible dependents under the Company’s Benefit
Plans for a period equal to the shorter of (i) eighteen (18) months or (ii) such
time as Executive secures employment with benefits generally similar to those
provided under the Company’s Benefit Plans.

(b) Timing of Severance Payments.

(i) General. Any lump-sum severance payment to which Executive is entitled will
be paid by the Company to Executive in cash and in full, not later than ten
(10) calendar days after the date of the termination of Executive’s employment
as provided in Section 8(a), or if later, the effective date of the release of
claims, and any other severance payments will be paid in accordance with normal
payroll policies as provided in Section 8(a). If Executive should die before all
amounts have been paid, such unpaid amounts will be paid in a lump-sum payment
to Executive’s designated beneficiary, if living, or otherwise to the personal
representative of Executive’s estate.

(ii) Section 409A.

(1) Notwithstanding anything to the contrary in this Agreement, if Executive is
a “specified employee” within the meaning of Section 409A of the Code and the
final regulations and any guidance promulgated thereunder (“Section 409A”) at
the time of Executive’s termination (other than due to death), and the severance
payable to Executive, if any, pursuant to this Agreement, when considered
together with any other severance payments or separation benefits that are
considered deferred compensation under Section 409A (together, the “Deferred
Compensation Separation Benefits”) that are payable within the first six
(6) months following Executive’s termination of employment, will become payable
on the first payroll date that occurs on or after the date six (6) months and
one (1) day following the date of Executive’s termination of employment. All
subsequent Deferred Compensation Separation Benefits, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit.
Notwithstanding anything herein to the contrary, if Executive dies following his
termination but prior to the six (6) month anniversary of his termination, then
any payments delayed in accordance with this paragraph will be payable in a lump
sum as soon as administratively practicable after the date of Executive’s death
and all other Deferred Compensation Separation Benefits will be payable in
accordance with the payment schedule applicable to each payment or benefit. Each
payment and benefit payable under this Agreement is intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.

(2) Any amount paid under the Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations shall not constitute Deferred Compensation Separation Benefits for
purposes of clause (i) above.

(3) Amount paid under the Agreement that qualifies as a payment made as a result
of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that do not exceed the
Section 409A Limit shall not constitute Deferred Compensation Separation
Benefits for purposes of clause (i) above.

(4) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are appropriate or desirable
to avoid imposition of any additional tax or income recognition prior to actual
payment to Executive under Section 409A.

(c) Voluntary Resignation; Termination for Cause. If Executive’s employment with
the Company terminates within eighteen (18) months following a Change of Control
(i) voluntarily by Executive other than for Good Reason or (ii) for Cause by the
Company, then Executive will not be entitled to receive severance or other
benefits, except for those as may then be established under the Company’s then
existing severance and Benefits Plans or pursuant to other written agreements
with the Company.

(d) Disability; Death. If the Company terminates Executive’s employment as a
result of Executive’s Disability, or Executive’s employment terminates due to
his or her death, then Executive will not be entitled to receive severance or
other benefits, except for those as may then be established under the Company’s
then existing written severance and Benefits Plans or pursuant to other written
agreements with the Company.

(e) Termination Apart from Change of Control. In the event Executive’s
employment is terminated for any reason, either prior to the occurrence of a
Change of Control or after the eighteen (18) month period following a Change of
Control, then Executive will be entitled to receive severance and any other
benefits only as may then be established under the Company’s existing written
severance and Benefits Plans, if any, or pursuant to any other written
agreements with the Company.

(f) Exclusive Remedy. In the event of a termination of Executive’s employment
within eighteen (18) months following a Change of Control, the provisions of
this Section 8 are intended to be and are exclusive and in lieu of any other
rights or remedies to which Executive or the Company may otherwise be entitled,
whether at law, tort or contract, in equity, or under this Agreement. Executive
will be entitled to no benefits, compensation or other payments or rights upon
termination of employment following a Change in Control other than those
benefits expressly set forth in this Section 8.

9. Conditional Nature of Severance Payments.

(a) Proprietary Information and Invention Assignment Agreement. If Executive is
in material breach of the terms of the Proprietary Information and Invention
Assignment Agreement, by and between the Company and Executive, dated as of
March 31, 2008, as may be amended from time to time, and any successor agreement
thereto (in each case, the “Invention Agreement”), including, without
limitation, Executive’s obligations of confidentiality and of non-solicitation
contained in the Invention Agreement, then upon such breach by Executive:
(i) Executive will refund to the Company all cash paid to Executive pursuant to
Section 8 of this Agreement; and (ii) all severance benefits pursuant to this
Agreement will immediately cease.

(b) Non-Competition. Executive acknowledges that the nature of the Company’s
business is such that if Executive were to become employed by, or substantially
involved in, the business of a competitor of the Company during the eighteen
(18) months following the termination of Executive’s employment with the
Company, it would be very difficult for Executive not to rely on or use the
Company’s trade secrets and confidential information. Thus, to avoid the
inevitable disclosure of the Company’s trade secrets and confidential
information, Executive agrees and acknowledges that Executive’s right to receive
the severance payments set forth in this Agreement (to the extent Executive is
otherwise entitled to such payments) will be conditioned upon Executive not
directly or indirectly engaging in (whether as an employee, consultant, agent,
proprietor, principal, partner, stockholder, corporate officer, director or
otherwise), nor having any ownership interest in or participating in the
financing, operation, management or control of, any person, firm, corporation or
business that competes with the Company or is a customer of the Company.
Notwithstanding the foregoing, Executive may own, directly or indirectly, up to
1% of the capital stock of a company that competes with the Company, provided
such capital stock is traded on a national securities exchange or through the
automated quotation system of a registered securities association. Upon any
breach of this Section, all severance payments pursuant to this Agreement will
immediately cease.

(c) Understanding of Obligations. Executive represents that he is fully aware of
his obligations under the Invention Agreement and hereunder, including, without
limitation, the reasonableness of the length of time, scope and geographic
coverage of any such obligations.

10. Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”) and (ii) but for this Section 10, would be
subject to the excise tax imposed by Section 4999 of the Code, then Executive’s
severance benefits will be either:

(a) delivered in full, or

(b) delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code. Unless the Company and
Executive otherwise agree in writing, any determination required under this
Section 10 will be made in writing by the Company’s independent public
accountants immediately prior to Change of Control (the “Accountants”), whose
determination will be conclusive and binding upon Executive and the Company for
all purposes. For purposes of making the calculations required by this
Section 10, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and Executive will furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this Section. The Company will bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 10. If there is a reduction pursuant to this
Section 10 of the severance benefits to be delivered to Executive, such
reduction will first be applied to any cash amounts to be delivered to the
Executive under this Agreement and thereafter to any other severance benefits of
Executive hereunder.

11. Definition of Terms. The following terms referred to in this Agreement will
have the following meanings:

(a) “Benefit Plans” means plans, policies or arrangements that the Company
sponsors (or participates in) and that immediately prior to Executive’s
termination of employment provide Executive and/or Executive’s eligible
dependents with medical, dental, vision and/or financial counseling benefits.
Benefit Plans do not include any other type of benefit (including, but not by
way of limitation, disability, life insurance or retirement benefits). A
requirement that the Company provide Executive and Executive’s eligible
dependents with coverage under the Benefit Plans will not be satisfied unless
the coverage is no less favorable than that provided to senior executives of the
Company at the same time during the period Executive is entitled to receive
severance pursuant to this Agreement. The Company may, at its option, satisfy
any requirement that the Company provide coverage under any Benefit Plan by
reimbursing Executive’s premiums under Title X of the Consolidated Budget
Reconciliation Act of 1985, as amended (“COBRA”) after Executive has properly
elected continuation coverage under COBRA (in which case Executive will be
solely responsible for electing such coverage for his eligible dependents).

(b) “Cause” means any of the following: (i) the failure by Executive to
substantially perform Executive’s duties with the Company (other than due to
Executive’s incapacity as a result of physical or mental illness for a period
not to exceed 90 days); (ii) the engaging by Executive in conduct which is
materially injurious to the Company, its business or reputation, or which
constitutes gross misconduct; (iii) Executive’s material breach of the terms of
this Agreement, the Invention Agreement or any other agreements between
Executive and the Company; (iv) the material breach or taking of any action in
material contravention of the policies of the Company adopted by the Board of
Directors or any committee thereof, including, without limitation, the Company’s
Code of Ethics, Insider Trading Compliance Program, Disclosure Process and
Procedures or Corporate Governance Guidelines; (v) Executive’s conviction for or
admission or plea of no contest with respect to a felony; or (vi) an act of
fraud against the Company, the misappropriation of material property belonging
to the Company, or an act of violence against an officer, director, employee or
consultant of the Company; provided, however, that in the event that any of the
foregoing events in (i), (iii) or (iv) is capable of being cured, the Company
will provide written notice to Executive describing the nature of such event,
and Executive will thereafter have thirty (30) business days to cure such event.

(c) “Change of Control” means the occurrence of any of the following:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities; or

(ii) Any action or event occurring within a two-year period, as a result of
which fewer than a majority of the directors are Incumbent Directors. “Incumbent
Directors” will mean directors who either (A) are directors of the Company as of
the date hereof, or (B) are elected, or nominated for election, to the Board
with the affirmative votes of at least a majority of the Incumbent Directors at
the time of such election or nomination (but will not include an individual
whose election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Company); or

(iii) The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation; or

(iv) The consummation of the sale, lease or other disposition by the Company of
all or substantially all the Company’s assets.

(d) “Disability” means that Executive has been unable to perform his Company
duties as the result of his incapacity due to physical or mental illness, and
such inability, at least twenty-six (26) weeks after its commencement, is
determined to be total and permanent by a physician selected by the Company or
its insurers and reasonably acceptable to Executive or Executive’s legal
representative. Termination resulting from Disability may only be effected after
at least thirty (30) days’ written notice by the Company of its intention to
terminate Executive’s employment. In the event that Executive resumes the
performance of substantially all of his or her duties hereunder before the
termination of his or her employment becomes effective, the notice of intent to
terminate will automatically be deemed to have been revoked.

(e) “Good Reason” means any of the following unless such event is agreed to, in
writing or as set forth below, by Executive: (i) a material reduction in
Executive’s compensation (including salary or benefits, but excluding the
substitution of substantially equivalent compensation and benefits), other than
as a result of a reduction in compensation affecting employees of the Company,
or its successor entity, generally; (ii) a material diminution of Executive’s
duties or responsibilities relative to Executive’s duties and responsibilities
in effect immediately prior to the Change of Control, provided however, that, in
the case of the Company being acquired and made part of a larger organization, a
change in Executive’s title or reporting requirements where Executive’s duties,
responsibilities and authority after the Change of Control are functionally
similar to Executive’s duties, responsibilities and authority prior to the
Change of Control (as, for example, when the Vice-President, Sales of the
Company remains responsible for sales of the Company’s products following a
Change of Control but is not made the Vice President, Sales of the acquiring
corporation) will not constitute “Good Reason;” (iii) a material change in the
geographic location at which Executive must perform services (in other words,
the relocation of Executive’s place of employment to a location more than 50
miles from the Company’s office location at the time of the Change of Control);
and (iv) failure of a successor entity in any Change of Control to assume and
perform under this Agreement. If any of the events set forth above will occur,
Executive will give prompt written notice of such event to the Company, or its
successor entity, and if such event is not cured within thirty (30) days from
such notice Executive may exercise Executive’s rights to resign for Good Reason,
provided that if Executive have not exercised such right within forty-five
(45) days of the date of such notice Executive will be deemed to have agreed to
the occurrence of such event.

(f) Section 409A Limit. “Section 409A Limit” means two (2) times the lesser of:
(i) Executive’s annualized compensation based upon the annual rate of pay paid
to Executive during the Company’s taxable year preceding the Company’s taxable
year of Executive’s termination of employment as determined under Treasury
Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto; or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which Executive’s employment is terminated.

12. Invention and Arbitration Agreements. Executive agrees and acknowledges that
the terms and conditions of the Invention Agreement and the Arbitration
Agreement by and between Executive and the Company dated March 31, 2008 (the
“Arbitration Agreement”) will continue in full force and effect and Executive
agrees to abide by the terms thereof.

13. Successors.

(a) The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” will
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 13(a) or which
becomes bound by the terms of this Agreement by operation of law.

(b) The Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

14. Notice.

(a) General. Notices and all other communications contemplated by this Agreement
will be in writing and will be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of Executive, mailed notices will be
addressed to him or her at the home address which he or she most recently
communicated to the Company in writing. In the case of the Company, mailed
notices will be addressed to its corporate headquarters, and all notices will be
directed to the attention of its Chief Financial Officer.

(b) Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason or as a result of a voluntary resignation will be
communicated by a notice of termination to the other party hereto given in
accordance with Section 14(a) of this Agreement. Such notice will indicate the
specific termination provision in this Agreement relied upon, will set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and will specify the termination
date (which will be not more than thirty (30) days after the giving of such
notice).

15. Miscellaneous Provisions.

(a) No Duty to Mitigate. Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor, except as otherwise
contemplated in this Agreement, will any such payment be reduced by any earnings
that Executive may receive from any other source.

(b) Waiver. No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c) Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

(d) Entire Agreement. This Agreement, the Invention Agreement and the
Arbitration Agreement, constitute the entire agreement of the parties hereto and
supersedes in their entirety all prior representations, understandings,
undertakings or agreements (whether oral or written and whether expressed or
implied) of the parties with respect to the subject matter hereof. No future
agreements between the Company and Executive may supersede this Agreement,
unless they are in writing and specifically designate that they are amending
this Agreement.

(e) Choice of Law. The laws of the State of California (without reference to its
choice of laws provisions) will govern the validity, interpretation,
construction and performance of this Agreement.

(f) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.

(g) Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income and employment taxes.

(h) Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below, to be effective as of the Effective Date.

COMPANY:

      CYTOKINETICS, INCORPORATED

By:
Title:
Date:
  /s/ James H. Sabry
Executive Chairman of the Board of Directors
March 31, 2008
EXECUTIVE:
 

By:
Title:
Date:
  /s/ Michael Rabson, Ph.D.
Senior Vice President, Business Development & Legal Affairs and
General Counsel
March 31, 2008

3